In an action to recover damages for waste, the appeal is from so much of an order of the County Court, Suffolk County, as grants a motion for leave to serve an “ amended and supplemented ” complaint. Order, insofar as appealed from, affirmed, with $10 costs and disbursements. While there is no authority for an “ amended and supplemented” complaint (cf. Horowitz v. Goodman, 112 App. Div. 13; Homer v. Homer, 282 App. Div. 699), the irregularity may be disregarded under section 105 of the Civil Practice Act, appellants not having been prejudiced thereby. On the record presented, there was no abuse of discretion by the Special Term in permitting an amendment of the pleading. Nolan, P. J., Wenzel, Beldock, Murphy and Kleinfeld, JJ., concur.